DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/01/2022 is acknowledged.
Applicant’s election of Species A and Species AA in the reply filed on 07/01/2022  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campagna et al. (US PG Pub. 20100071873) hereinafter referred to as Campagna.


[AltContent: textbox (Accommodation Hole)][AltContent: arrow]
    PNG
    media_image1.png
    516
    646
    media_image1.png
    Greyscale

Campagna Figure 13

Regarding Claim 1, Campagna discloses a heat exchanger module comprising: 
a first heat exchanging body (1) comprising at least one first through hole (B); and 
a second heat exchanging body (1) comprising at least one second through hole (B), the second heat exchanging body configured to be coupled to the first heat exchanging body (shown in figure 1, wherein multiple modules (1) are coupled together), wherein 
an accommodation hole (shown in annotated figure 13) is provided between the first heat exchanging body and the second heat exchanging body by the first heat exchanging body and the second heat exchanging body being coupled together (shown in annotated figure 13, wherein the notch annotated in figure 13 is found on both sides of the module (1) and when two adjacent modules are joined the individual “Accommodation Holes” provide a single space for the connecting element (414)).
Regarding Claim 2, Campagna further discloses at least one first flow path body (414) configured to provide at least one first flow path (415), the at least one first flow path body attachable to and detachable from (the connecting element (414) is secured by the locking brush (419)) the at least one first through hole (B); and 
at least one second flow path body configured to provide at least one second flow path (second 414, capable of being attached in parallel with the first connecting element (414) at an opposing end of the heat exchanger panel, see also figure 1 for a representation of multiple modules assembled in this manner), the at least one second flow path body (second 414) attachable to and detachable from (the connecting element (414) is secured by the locking brush (419)) the at least one second through hole (B).
Regarding Claim 3, Campagna further discloses at least one flow path body (414) configured to provide at least one flow path (415), the at least one flow path body attachable to and detachable from the accommodation hole (the connecting element (414) is secured by the locking brush (419)).
Regarding Claim 4, Campagna further discloses at least one engagement body (419) that is configured to couple the first heat exchanging body to the second heat exchanging body (shown in figure 15).
Regarding Claim 5, Campagna further discloses heat exchanging fluid (“water”, ¶ [99]) passing through the at least one flow path (415).
Regarding Claim 6, Campagna further discloses heat exchanging fluid passing through any one from among the at least one first flow path (415) and the at least one second flow path (415).

Claims 11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stordy (GB 2442978A), hereinafter referred to as Stordy.
Regarding Claim 11, Stordy discloses an assembly-type heat exchanger (shown in figure 12) comprising: 
a plurality of heat exchanger modules (shown in figure 12); 
at least one first connector (“connecting spigot”, shown in figure 3); and 
at least one second connector (“connecting spigot”, shown in figure 3), wherein the at least one first connector is configured to connect the plurality of heat exchanger modules in a first direction (shown in figure 12, wherein a plurality of connecting spigots connect adjacent modules in multiple directions), and 
the at least one second connector is configured to connect the plurality of heat exchanger modules in a second direction, different from the first direction (shown in figure 12, wherein a plurality of connecting spigots connect adjacent modules in multiple directions), and wherein 
each of the plurality of heat exchanger modules comprises: 
a first heat exchanging body (shown in figure 12 being a single sphere) comprising at least one first through hole (shown in figure 12 being the hole formed within the sphere for transferring working fluid); and 
a second heat exchanging body (shown in figure 12, wherein multiple heat exchange spheres are shown adjacent one another and connected) comprising at least one second through hole (shown in figure 12 being the hole formed within the sphere for transferring working fluid), the second heat exchanging body configured to be coupled to the first heat exchanging body (shown in figure 12),
an accommodation hole (shown in figure 12, being between the spheres) is provided between the first heat exchanging body and the second heat exchanging body by the first heat exchanging body and the second heat exchanging body being coupled together (shown in figure 12, wherein a space exists between the connected spheres). 
Regarding Claim 14, Stordy further discloses the plurality of heat exchanger modules comprises: 
a first heat exchanger module (shown in figure 12, being four modules forming a square); and 
a second heat exchanger module (shown in figure 12, being four modules forming a square), wherein the first heat exchanger module and the second heat exchanger module are stacked such that the accommodation hole of the first heat exchanger module communicates with the accommodation hole of the second heat exchanger module (shown in figure 12).
Regarding Claim 15 a modified Campagna further teaches at least one engagement body (“connecting spigot”, shown in figure 3) that is configured to connect the first heat exchanger module to the second heat exchanger module in a direction in which the first heat exchanger module and the second heat exchanger module are stacked (shown in figure 12, wherein the connecting spigots are shown to connect the modules in a vertical direction).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable Campagna et al. (US PG Pub. 20100071873)  in view of Jin (Translation of Korean Patent Document KR970001734Y1) hereinafter referred to as Campagna and Jin, respectively.
Regarding Claim 11, Campagna discloses an assembly-type heat exchanger (shown in figure 1) comprising: 
a plurality of heat exchanger modules (1); 
at least one first connector (414); and 
at least one second connector (second 414, capable of being attached in parallel with the first connecting element (414) at an opposing end of the heat exchanger panel, see also figure 1 for a representation of multiple modules assembled in this manner), wherein the at least one first connector is configured to connect the plurality of heat exchanger modules in a first direction (shown in figures 1 and 13), and wherein 
each of the plurality of heat exchanger modules comprises: 
a first heat exchanging body (1) comprising at least one first through hole (B); and 
a second heat exchanging body (1) comprising at least one second through hole (B), the second heat exchanging body configured to be coupled to the first heat exchanging body (shown in figures 1 and 13), wherein 
an accommodation hole (shown in annotated figure 13) is provided between the first heat exchanging body and the second heat exchanging body by the first heat exchanging body and the second heat exchanging body being coupled together (shown in annotated figure 13, wherein the notch annotated in figure 13 is found on both sides of the module (1) and when two adjacent modules are joined the individual “Accommodation Holes” provide a single space for the connecting element (414)). Although Campagna discloses the heat exchanger modules being fluidly connected and directly adjacent one another, Campagna fails to disclose the at least one second connector is configured to connect the plurality of heat exchanger modules in a second direction, different from the first direction.
Jin, also drawn to heat exchange module, teaches the at least one second connector (2) is configured to connect the plurality of heat exchanger modules in a second direction, different from the first direction (shown in figures 1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Campagna with the at least one second connector is configured to connect the plurality of heat exchanger modules in a second direction, different from the first direction, as taught by Jin, the motivation being to create a more stable overall assembly with protection from lateral movement thereby allowing for the assembly to mitigate degradation or failure from misalignment.         
Regarding Claim 12, a modified Campagna further teaches a first connector (414) of the at least one first connector comprises: 
at least one body configured to provide a connection flow path (shown in figure 13), the at least one body connected to the first through hole included in two of the plurality of heat exchanger modules (shown in figure 13); and 
at least one engagement body (419) that fixes the two of the plurality of heat exchanger modules, relative to each other, in the first direction (shown in figure 13).
Regarding Claim 13, a modified Campagna further teaches a second connector (2, as previously taught by Jin in the rejection of Claim 11) of the at least one second connector comprises an engagement body that fixes two of the plurality of heat exchanger modules (1), relative to each other, in the second direction that is different from the first direction (shown in figure 1 of Jin, wherein the panel (1) are connected to one another along multiple directions).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763